                 IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

    GREGORY JACK ALMOND and TERESA
    ROBERTS ALMOND

        Plaintiffs

            v.

    RANDOLPH COUNTY, ALABAMA; THE
    RANDOLPH COUNTY COMMISSION;                                Case No. 3:19cv00175-
    SHERIFF DAVID COFIELD; LARRY                               SRW
    CLARK, JR.; BERNARD SHEPPARD;
    RANDY MOORE; DONNIE STRAIN;                                Jury Demand
    KEVIN WALKER; GREG JOHNSON;
    JIMMY JOHNSON; JEAN DOT; JODY
    McDANIEL; NATHANIEL MORROW; and
    WILLIAM LANE



     Defendants


                 AMENDED AND RESTATED COMPLAINT

      COME NOW the plaintiffs, Gregory Jack Almond and Teresa Roberts

Almond and file this Amended and Restated Complaint, to add Chief Deputy

William Lane as an additional party defendant and to include additional facts relating

to said Defendant, as follows:




                                          1
                                  THE PARTIES

      1) Plaintiff Gregory Jack Almond (hereinafter referred to as “Greg”) is an

adult resident of Randolph County, Alabama.

      2) Plaintiff Teresa Roberts Almond (hereinafter referred to as “Teresa”) is an

adult resident of Randolph County, Alabama.

      3) Defendant Randolph County, Alabama (hereinafter referred to as “the

County”) is a governmental entity created pursuant to the laws of the State of

Alabama. Its actions as a governmental entity are “state actions” within the meaning

of the Fourteenth Amendment to the United States Constitution.

      4) Defendant Randolph County Commission (hereinafter referred to as “the

Commission”) is the governing body of Randolph County pursuant to the

Constitution and laws of the State of Alabama. Its actions as a governmental entity

are “state actions” within the meaning of the Fourteenth Amendment to the United

States Constitution.

      5)    Defendant Sheriff David Cofield (hereinafter referred to as “Sheriff

Cofield”) is an adult resident of Randolph County, Alabama. Suit is brought against

him in his individual capacity. At all times pertinent to the allegations of this

Complaint, Defendant Sheriff Cofield was the Sheriff of Randolph County and the

head of the Randolph County Sheriff’s Department. The Randolph County Sheriff’s

Department is an integral part of the State of Alabama, and the actions of its Sheriff


                                          2
are “state actions” within the meaning of the Fourteenth Amendment to the United

States Constitution. The actions of Sheriff Cofield alleged herein were taken in

response to instructions from and under the direction of the Randolph County

Commission and are attributable to the Randolph County Commission based on

general principles of agency.

      6) Defendant Larry Clark, Jr., (hereinafter referred to as “Deputy Clark”) is

an adult resident of Randolph County, Alabama. Suit is brought against him in his

individual capacity. At all times pertinent to the allegations of this Complaint,

Defendant Deputy Clark was a Deputy Sheriff of the Randolph County Sheriff’s

Department and was the officer in charge of the Randolph County Narcotics Unit.

      7)   Defendant Bernard Sheppard (hereinafter referred to as “Deputy

Sheppard”) is an adult resident of Randolph County, Alabama. Suit is brought

against him in his individual capacity. At all times pertinent to the allegations of

this Complaint, Defendant Deputy Sheppard was a Deputy Sheriff of the Randolph

County Sheriff’s Department.

      8) Defendant Randy Moore, (hereinafter referred to as “Deputy Moore”) is

an adult resident of Randolph County, Alabama. Suit is brought against him in his

individual capacity. At all times pertinent to the allegations of this Complaint,

Defendant Deputy Moore was a Deputy Sheriff of the Randolph County Sheriff’s

Department.


                                         3
      9) Defendant Donnie Strain, (hereinafter referred to as “Deputy Strain”) is an

adult resident of Randolph County, Alabama. Suit is brought against him in his

individual capacity. At all times pertinent to the allegations of this Complaint,

Defendant Deputy Strain was a Deputy Sheriff of the Randolph County Sheriff’s

Department.

      10) Defendant Kevin Walker (hereinafter referred to as “Deputy Walker”) is

an adult resident of Randolph County, Alabama. Suit is brought against him in his

individual capacity. At all times pertinent to the allegations of this Complaint,

Defendant Deputy Walker was a Deputy Sheriff of the Randolph County Sheriff’s

Department.

      11)     Defendant Greg Johnson, (hereinafter referred to as “Deputy

G. Johnson”) is an adult resident of Randolph County, Alabama. Suit is brought

against him in his individual capacity. At all times pertinent to the allegations of

this Complaint, Defendant Deputy G. Johnson was a Deputy Sheriff of the Randolph

County Sheriff’s Department.

      12)     Defendant Jimmy Johnson, (hereinafter referred to as “Deputy

J. Johnson”) is an adult resident of Randolph County, Alabama. Suit is brought

against him in his individual capacity. At all times pertinent to the allegations of

this Complaint, Defendant Deputy J. Johnson was a Deputy Sheriff of the Randolph

County Sheriff’s Department.


                                         4
      13) Defendant Jean Dot, (hereinafter referred to as “Deputy Dot”) is an

adult resident of Randolph County, Alabama. Suit is brought against her in her

individual capacity. At all times pertinent to the allegations of this Complaint,

Defendant Deputy Dot was a Deputy Sheriff of the Randolph County Sheriff’s

Department.

      14)     Defendant Jody McDaniel (hereinafter referred to as “Deputy

McDaniel”) is an adult resident of Randolph County, Alabama. Suit is brought

against him in his individual capacity. At all times pertinent to the allegations of

this Complaint, Defendant Deputy McDaniel was a Deputy Sheriff of the Randolph

County Sheriff’s Department.

      15)     Defendant Nathaniel Morrow, (hereinafter referred to as “Deputy

Morrow”) is an adult resident of Randolph County, Alabama. Suit is brought against

him in his individual capacity. At all times pertinent to the allegations of this

Complaint, Defendant Deputy Morrow was a Deputy Sheriff of the Randolph

County Sheriff’s Department.

      16) Chief Deputy William Lane (hereinafter referred to as “Chief Deputy

Lane”) is an adult resident of Randolph County, Alabama. Suit is brought against

him in his individual capacity. At all times pertinent to the allegations of this

Complaint, Defendant Chief Deputy Lane was the Chief Deputy and second-in-

charge of the Randolph County Sheriff’s Department.


                                          5
      17) Deputy Clark, Deputy Sheppard, Deputy Moore, Deputy Strain, Deputy

Walker, Deputy G. Johnson, Deputy J. Johnson, Deputy Dot, Deputy McDaniel,

Deputy Morrow, and Chief Deputy Lane, all named above, are sometimes

hereinafter referred to collectively as “the Randolph County Deputies” or “members

of the narcotics unit.”

                                  JURISDICTION

      18) This is an action for legal and equitable relief to redress violations of

Plaintiffs’ constitutional rights. This suit is brought to secure the protection of and

to redress the deprivation of rights secured under the Fourth, Fifth, Eighth and

Fourteenth Amendments to the United States Constitution and 42 U.S.C. §1983. The

jurisdiction of the Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343 and 28

U.S.C. §§ 2201 and 2202.

      19)    Jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1341(3) and (4)

and the aforementioned constitutional and statutory provisions. Plaintiff further

invokes the pendant jurisdiction of this Court to herein decide claims arising out of

State Law pursuant to 28 U.S.C. § 1367.

      20)    Venue is proper under 28 U.S.C. §1391 as the events in question

occurred in Randolph County, Alabama.




                                          6
                           FACTUAL BACKGROUND

        21) On or about the 31st day of January, 2018, Teresa was at the Almond’s

residence located at 1675 County Road 71, Woodland, Alabama, which is in the

rural part of Randolph County, Alabama. At approximately 2:00 p.m., a Deputy of

the Randolph County Sheriff’s Department arrived at the Almond’s home and stated

that his purpose there was to serve paperwork related to a civil matter.

        22) Teresa informed the Deputy that Greg was not at home but should return

in about two hours. Teresa invited the Deputy to return at that time.

        23) According to the Deputy’s report, he smelled marijuana inside the

residence. Based on the deputy’s alleged smell, a search warrant was obtained, and

the Sheriff’s “Narcotics Unit” was convened in less than two (2) hours.

        24) Later the same afternoon, Greg returned home. Soon thereafter, members

of the narcotics unit, ascended upon the residence and kicked in the door of the

Almond’s residence.

        25) After kicking in the door, one of the members of the narcotics unit threw

a “shock” explosive device inside the residence. Greg Almond, who was in route to

open the door of the residence, was injured when the explosive device blew up at his

feet.

        26) Both Greg and Teresa were then forcibly thrown to the floor. The house

was ransacked. Inside the house, the narcotics unit claimed to have found one


                                          7
“roach”/partially smoked marijuana cigarette and one small plant less than one foot

tall which members of the narcotics unit believed to be marijuana. Outside in a grill,

members of the narcotics unit discovered a small baggy with a small amount of leafy

substance, which they believed to be marijuana. The total amount of marijuana

found would have had a street value of $50.00 or less. Possession of said marijuana

is a misdemeanor. However, none of the marijuana seized in the raid belonged to

either Greg or Teresa.

      27) No contraband was found on the person of either Greg or Teresa.

      28) Inside the Almond residence were two safes that housed an extensive

collection of over 80 guns, some of which are antiques; approximately $8,000.00

cash; jewelry; and other personal items, including prescription medications. The

Almonds were directed to open the safes. Inside the safes, the members of the

narcotics unit claim to have found ONE LUNESTA PILL outside of the bottle in

which it had been prescribed. Lunesta is a non-narcotic class IV controlled substance

prescribed to aid sleep.

      29) Greg and Teresa were both arrested and taken to jail. They were detained

until the following day at which time they bonded out.

      30) The initial arrest report posted online had Greg and Teresa falsely and

slanderously charged with manufacturing a controlled substance. These charges




                                          8
were later amended to possession of marijuana, which is a misdemeanor, and

possession of a controlled substance (the Lunesta pill), which is a felony.

      31) On or about February 6, 2018, at least a portion of the cash that had been

seized from Greg and Teresa’s residence was deposited into a checking account at

Small Town Bank in an account held by the Randolph County Commission d/b/a

Randolph County Narcotics Unit.

      32) Greg and Teresa have a 27-year-old son who went to the Randolph

County Sheriff’s Office and confessed that the marijuana belonged to him and did

not belong to his parents.     Despite that fact, the Randolph County Sheriff’s

Department continued to pursue prosecution, and the cases were bound over to the

August 2018 term of the Grand Jury. No indictment was returned during that Grand

Jury session.

      33) Plaintiffs and their son, Tritt Almond, made contact with Chief Deputy

Lane and Deputy Clark to report that Tritt Almond was the owner of the marijuana

allegedly found at Greg and Teresa’s residence. However, Chief Deputy Lane and

Deputy Clark refused to take statements to that effect.

      34)   During the spring 2019 term of Grand Jury in Randolph County,

Alabama, the Grand Jury returned indictments against Greg and Teresa, charging

each of them with (a) possession of marijuana in the second degree and (b)

possession of drug paraphernalia, both of which charges are misdemeanors.


                                          9
      35) Neither Greg nor Teresa, who have been married for nearly 30 years and

are parents and grandparents, have any criminal history or have ever been arrested

for anything in their lives prior to this incident.

      36) Greg and Teresa have made numerous complaints to the Randolph

County Sheriff’s Department, but no action was taken.

      37) Greg and Teresa allege that after making complaints to the Sheriff’s

Department, they and their family have been harassed by members of the

department.

      38) The Almonds are informed and believe and upon such information and

belief charge the facts to be that it is the pattern and practice of the Randolph County

Narcotics Unit and Sheriff’s Department to illegally seize property of defendants on

misdemeanor offenses and never file civil forfeiture proceedings.

      39) Greg and Teresa allege that items of personal property seized from their

home were lost, stolen, or otherwise disposed of by members of the Randolph

County Sheriff’s Department, without Plaintiffs’ knowledge or permission.

      40) Chief Deputy Lane as well as other members of the Randolph County

Narcotics Unit had access to the personal property that was illegally seized during

the “raid” on Greg and Teresa’s residence.




                                            10
      41) Both Greg and Teresa were deprived of their constitutional rights to due

process, to be secure in their person from unreasonable seizure, and to be protected

from arrest without probable cause.

      42) Because of humiliation and indignities suffered by Greg and Teresa, both

are hesitant to go into public places in and around the County of their residence.

They have both suffered great embarrassment and humiliation and continue to suffer

such embarrassment and humiliation because of the activities of the defendants as

described in this Complaint.

      43) Both Plaintiffs have suffered, and continue to suffer, physical and mental

pain and emotional distress from said injuries and public indignities caused by the

Defendants; and they will continue in the future to suffer mental pain and emotional

distress from said injuries caused by the Defendants.

      44) As a proximate result of the Defendants’ conduct, the Plaintiffs’ physical

injuries and mental and emotional pain and suffering caused by the Defendants have

adversely affected the Plaintiffs’ home and family life, have impaired and hindered

the Plaintiffs in the performance of their accustomed daily activities, and have

greatly restricted the Plaintiffs’ ability to engage in activities to which they were

otherwise accustomed, such as visiting public places.




                                         11
                                    COUNT ONE

    VIOLATION CIVIL RIGHTS UNDER THE FOURTEENTH
AMENDMENT AND EIGHTH AMENDMENT TO THE UNITED STATES
         CONSTITUTION FOR EXCESSIVE FINES.

       45) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       46) Randolph County, and the Randolph County Commission are entities

created pursuant to the laws of the State of Alabama. Actions taken of seizing

property by Sheriff Cofield and the members of the Narcotics Unit, acting in their

official capacity, are actions within the meaning of the Fourteenth and Eighth

Amendments to the United States Constitution. Plaintiffs have suffered the damages

as herein above alleged.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                    COUNT TWO

                 VIOLATION OF CIVIL RIGHTS BY
             DEPRIVATION OF RIGHTS PROVIDED BY
       THE DUE PROCESS CLAUSES OF FIFTH and FOURTEENTH
        AMENDMENTS TO THEUNITED STATES CONSTITUTION

       47)    Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.



                                           12
       48) In order for property to be taken under the Alabama civil forfeiture

statute, CODE OF ALABAMA § 20-2-93, the county must file a civil action to condemn

the property . Failure to do so is lack of due process and is unconstitutional in

violation and the Fifth and Fourteenth Amendments to the United States

Constitution. Plaintiffs have suffered the damages as hereinabove alleged.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                  COUNT THREE

               VIOLATION OF CIVIL RIGHTS BY
            DEPRIVATION OF RIGHTS PROVIDED BY
        THE FIFTH AND FOURTEENTH AMENDMENTS TO
  UNITED STATES CONSTITUTION IN VIOLATION OF 42 U.S.C. 1983

       49) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       50) Randolph County and the Randolph County Commission are entities

created pursuant to the laws of the State of Alabama. Actions taken by Sheriff

Cofield and the Randolph County Deputies acting in their official capacity, are state

actions within the meaning of the Fourteenth Amendment to the United States

Constitution. Sheriff Cofield and the members of the Narcotics Unit are sued

individually, and were acting under color of state law. The actions of defendants,



                                         13
constitute a violation of Plaintiffs’ civil rights. Plaintiffs have suffered the damages

as hereinabove alleged.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                   COUNT FOUR

                                   CONVERSION

       51) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       52) A portion of the currency that was taken from the home of Greg Almond

and Teresa Almond was deposited into a checking account maintained at Small

Town Bank by the Randolph County Commission d/b/a Randolph County Narcotics

Unit. A part of the money seized from Greg and Teresa Almond’s residence remains

unaccounted for. If this money was seized as evidence, it should have been in the

evidence room for inspection and should not have been deposited into a checking

account of the Randolph County Commission.

       53) The actions of the Defendants as alleged herein constitute conversion.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.


                                          14
                                  COUNT FIVE

                  VIOLATION OF CIVIL RIGHTS BY
          USE OF UNNECESSARY AND EXCESSIVE FORCE

       54) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       55) The Defendants’ actions constitute a violation of Plaintiffs’ civil rights in

that the said actions constitute the use of excessive force in violation of the Fourth

Amendment to the United States Constitution. It would have been clear to a

reasonable law enforcement officer under the same or similar circumstances that use

of force to the extent that it was used in this instance was inappropriate. As a direct

and proximate result of the violations of Plaintiffs’ civil rights by the defendants, the

Plaintiffs have suffered the damages as herein above alleged.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                     COUNT SIX

  ILLEGAL SEARCH AND SEIZURE IN VIOLATION OF THE FOURTH
      AMENDMENT TO THE UNITED STATES CONSTITUTION

       56) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.




                                           15
       57) Actions taken by Sheriff Cofield and the members of the Narcotics Unit,

acting in their official capacity, are state actions within the meaning of the

Fourteenth Amendment to the United States Constitution. The actions constitute a

violation of Plaintiffs’ civil rights in that the said actions constitute the use of

excessive force in violation of the Fourth Amendment to the United States

Constitution. Plaintiffs have suffered the damages as herein above alleged.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                  COUNT SEVEN

           NEGLIGENT HIRING, TRAINING, AND SUPERVISION

       58) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       59) That these actions constitute negligent hiring, training, and supervision

by the Defendants Randolph County Commission, Sheriff Cofield, Chief Deputy

Lane, and Deputy Clark.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.




                                         16
                                  COUNT EIGHT

                              MALICIOUS PROSECUTION

       60) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       61) That these actions constitute malicious prosecution.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                   COUNT NINE

                                     SLANDER

       62) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       63) That these actions constitute slander.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                   COUNT TEN

                                     OUTRAGE

       64) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       65) That these actions constitute the tort of outrage.
                                          17
       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                     COUNT ELEVEN

    DECLARATORY JUDGMENT THAT THE ALABAMA CIVIL
 FORFEITURE STATUTE, CODE OF ALABAMA § 20-2-93, AS WRITTEN
             AND APPLIED, IS UNCONSTITUTIONAL

       66) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       WHEREFORE, Plaintiffs ask this court to send the issue to the Supreme Court

of Alabama as a certified question establishing parameters as to when property may

be seized by law enforcement, specifically that civil forfeiture does not apply to

misdemeanor drug offenses or drug offenses for personal use.

                                     COUNT TWELVE

                          EMOTIONAL PAIN AND SUFFERING

       67) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       68) That Greg Almond and Teresa Almond have suffered emotional pain and

suffering as a result of these actions.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,


                                          18
plus attorneys’ fees and costs.

                                  COUNT THIRTEEN

                                     NEGLIGENCE

       69) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       70) That Defendants were negligent in their conduct, resulting in damages to

the Plaintiffs.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.

                                  COUNT FOURTEEN

                                     WANTONNESS

       71) Plaintiffs incorporate by reference all prior paragraphs of this complaint

as if set out here in full.

       72) That Defendants were wanton in their conduct, resulting in damages to

the Plaintiffs.

       WHEREFORE, Plaintiffs demands judgment in such an amount of

compensatory and punitive damages as a jury deems reasonable, and may award,

plus attorneys’ fees and costs.




                                         19
                                   JURY DEMAND

      The plaintiffs demand trial by jury on all issues triable by jury as of right.

      Respectfully submitted this 3rd day of April, 2019.



                                        John Michael Segrest
                                        John Michael Segrest (ASB-8306-H58S)
                                        The Segrest Law Firm
                                        P.O. Box 780791
                                        Tallassee, AL 36078
                                        Telephone: 334-252-0036
                                        Fax: 334-252-0037
                                        Email: Mike.Segrest@SegrestLaw.com


Of Counsel
Heather Newsom Leonard ASB-1152-O61H
Attorney for Plaintiff
Heather Leonard, PC
2105 Devereaux Circle, Suite 111
Birmingham, AL 35243
205-977-5421
Heather@HeatherLeonardPC.com

                           CERTIFICATE OF SERVICE

      I certify that on the 3rd day of April, I served a copy of the above and
foregoing Amended and Restated Complaint to counsel of record by utilization of
the Court’s electronic filing system and to the Defendants stated below by placing
a copy of same in the U.S. Mail, postage prepaid, and addressed as follows:

Heather Newsom Leonard, Esq.
Heather Leonard, PC
2105 Devereaux Circle, Suite 111
Birmingham, AL 35243
Heather@HeatherLeonardPC.com




                                          20
Randolph County, Alabama
c/o Randolph County Commission
12 Broad Street East
Wedowee, AL 36278

Randolph County Commission
Randolph County Commission Office
12 Broad Street East
Wedowee, AL 36278

Sheriff David Cofield
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Larry Clark, Jr.
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Bernard Sheppard
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Randy Moore
Roanoke Police Department
30 West Point Street
P.O Box 1270
Roanoke, AL 36274

Donnie Strain
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Kevin Walker
Wedowee Police Department
13 W Broad Street
Wedowee, AL 36278

                                    21
Greg Johnson
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Jimmy Johnson
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Jean Dot Alexander
Randolph County Sheriff’s Office
1 North Main Street
Wedowee, AL 36278

Jody McDaniel
Roanoke Police Department
30 West Point Street
P.O Box 1270
Roanoke, AL 36274

Nathaniel Morrow
379 County Road 432
Newell, AL 36280-4014

                                   /s/ John Michael Segrest




                                     22
